 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese laid-off employees have a reasonable expectancy of recall in theforeseeable future, and we shall therefore permit those who have beenin laid-off status less than a year at the time of this Decision andDirection to vote subject to challenge 4[Text of Direction of Election omitted from publication ]MEMBER RODGERS,dissentingUpon the record as a whole it has been established to my satisfactionthat a definable multiplant unit, based upon bargaining history, ispresently in existenceAccordingly, I would dismiss the petitionCfGeneral Motors Corporation, Cadillac Motor Car Division,120NLRB 12154 CompareHunt HeaterCorporation,113 NLRB 167, where the Employer'smanagertestifiedwithout contradiction that because of the Employer'smanpowercurtailmentprogram certain laid off employeeswould not be rehired within theforeseeable futureSee alsoChannel Master Corporation,114 NLRB 1486,where the Board foundeligible tovote those on the layoff list who had responded to the Employer's annual check of thislist to ascertain which employees in laid offstatus wereinterested in returning to workWestinghouse Air BrakeCompany (Air Brake Division) and (In-dustrial Products Division)'andEngineers Professional Asso-ciation, Petitioner.Case No 6-RC-2108August 26, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harvard A Bor-chardt, hearing officerThe hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]Upon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning ofthe Act2The labor organizations involved herein claim to represent certainemployees of the Employer3A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section2 (6) and (7) of the Act4 The Petitioner seeks to represent a unit of the professionalemployees at the Employer's Air Brake and Industrial ProductsDivisions atWilmerding, PennsylvaniaThe Employer and the% The Employer's name appears as amendedat thehearing121 NLRB No 77 WESTINGHOUSE AIR BRAKE COMPANY637Intervenor,Westinghouse Air Brake Office and Technical Union,2which has represented some of the employees here sought, dispute theprofessional status of certain of the employees and the inclusion ofcertain other admittedly professional employees.The Employer is engaged in the manufacture and sale of airbrakeequipment and accessories for railroads, subways, and other tractionequipment.Its plants and some of its offices are located in Wilmer-ding, Pennsylvania, where it employs approximately 4,200 persons.The parties agree, and we find, that the following classifications ofemployees are professional as defined in the Act and are included inthe unit : design engineers A and B, test engineers A and B, staffengineers, and junior engineers.The parties also stipulate, and wefind, that service engineers A and B, sales engineers A and B, patentattorneys A and B, and nurses are professional employees.They dis-agree, however, as to the inclusion of these latter classifications in theunit sought by the Petitioner.Sales engineers A and Bandservice engineers A and B :The Em-ployer seeks to exclude sales and service engineers; the Petitioner andthe Intervenor would include them.These employees, who are partof a nationwide system of sales and servicing, report to the Employer'svice president and sales manager.They are not part of the Air Brakeor Industrial Products Divisions.There are 6 sales engineers A andB and 25 service engineers A and B attached to the central districtoffice, which has its headquarters in Wilmerding but covers a largepart of the country.Of these, only 1 sales engineer B and 2 serviceengineers B are located in Wilmerding.The others are assigned tovarious district sales offices throughout the country.The engineersassigned toWilmerding have offices in a downtown office buildingaway from the buildings where other engineers are located.Theyspend 80 percent of their time in the field.We find that the sales andservice engineers lack a community of interest with the employees inthe unit.We shall exclude them.'Patent attorneys A and B :The Employer would exclude the patentattorneys A and B, contrary to the Intervenor's contention.ThePetitioner seeks their inclusion only if the Board should determinethat they are attached to the Air Brake or the Industrial ProductsDivision.The patent attorneys are not part of the Air Brake or In-dustrial Products Division, but report to the Employer's vice presi-8 The Intervenor has been certified as the bargaining representative of "all office:clerical,technical,and inspection employees . ., excluding plant guards,time-studyobservers,sales and commercial engineers,buyers, patent attorneys,personnel departmentemployees except messengers,confidential employees,and supervisors.....WestinghouseAir Brake Company,64 NLRB 547; 119 NLRB 1118. However, the Intervenor and theEmployer have bargained for all the employees here sought by the Petitioner except forthe sales and service engineers A and B, patent, attorneys A and B, and nurses, althoughthe certification covers only inspectors and clerical and technical employees.No conten-tion is made that an existing collective-bargaining contract is a bar.8SeeStandard Oil Company,107 NLRB 1524, 1528. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent and general counsel whose offices are in PittsburghThey areengaged in processingthe Employer's patent applicationsas well asinvestigating the patents, of othercompaniesThey are located in anoffice building geographically separated from the plantWe find thatthe patent attorneys A and B are not part of the Air Brake or Indus-trial Products Division and that they lack a community of interestwith the employees in the unitAccordingly, we shall exclude them 4The Employer seeks to exclude the nurses, contrary to thecontentions of the Petitioner and the IntervenorThe nurses renderfirst-aid treatment and perform other medical services under the direc-tion of the medicalexaminerWe find that their interests are dif-ferent from those of the other professional employees included in theunitWe shall exclude them 5The Intervenor asserts that the following classifications of em-ployees are not professional and seeks to exclude themBoth thePetitioner and the Employer seek their inclusionas professionalsThere are two chemists who test and evaluate com-poundsOne has a college degree in chemical engineering and theother has a certificate from the Carnegie Institute of Technology 6We find that they are professional employees and include them inthe unit 7Eqwpment planning engineerThe equipment planningengineerskeep abreast of new developments in the machine tool industry andrecommend the purchase of, and test, new equipmentOne of thetwo incumbents is a high school graduate who has taken the Employ-er's apprentice course for machinists and has studied for 1 year at theWestinghouse Technical Night SchoolThe other studied metallur-gicalengineeringat the University of Pittsburgh for 3 years andattended Pittsburgh Technical Institute for 11/2 years, after whichhe is indicated as having been graduated as a management engineerWe find that these employees do not satisfy the requirements for pro-fessional status asdefined in the ActWe shall exclude them aPlant E'ngimeerThe plant engineers lay out production lines,design equipment and direct its installation, and formulate the ar-rangement of equipment for the proper flow of materialsMost ofthese employees have taken various specializedcourses inaddition tohigh school training, including some who have graduated from the15-month pneumatic engineering course given by the EmployerThree are graduates of the Westinghouse Technical Night School.Only 1 of the 10 incumbents has a college degree in engineeringWeSeeStandard Oil Company, s'u aWestsnghouee ElectricCorporation,112 NLRB 590, 592$ The record indicates that the certificatesignifiesthat the recipient has completed allthe technical courses necessary, for a degree but has not taken the required humanitiescourses4 Oh.soFerro Alloys Corporation;107 NLRB 5048 SeeBrady Avsatson Corporation, 104NLRB 220 WESTINGHOUSE AIR BRAKE COMPANY639find that their training does not satisfy the requirements of Section2 (12) of the Act.We shall exclude them.Metallurgist A:This employee is engaged in the testingof metalsand plastics.He interprets the results of the tests and makes recom-mendationsbased thereon.He is a high school graduate who studiedgeneralengineering atWestinghouse Technical Night School for ,2years and has been studying metallurgy at night' for 4 years at theCarnegie Institute of Technology .9He started with the Employeras a metallurgist B and has been doing the same type of work since1953.We find that he is not a professional employee and excludehim from the unit.'°Foundry metallurgist:The foundry metallurgists test and checkthe materials involved in the casting of metals in the foundry.Allthree incumbents are high school graduates who have taken theEmployer's metallurgical trainee course, which involves 4 years ofpractical training in the plant along with metallurgical engineeringcourses at Carnegie Institute of Technology.This represents onlyhalf the time required for a degree in metallurgical engineering.Oneof the three also received a certificate in vocational education follow-ing 2 years of study at the University of Pittsburgh.We find thatthese employees are not professionals.We shall exclude them.llTechnical writers A and B :These employees write instructionbulletins,salesliterature, and manuals.The technical writer A alsoguides and checks the work of the three technical writers B, whosework'is of the same type as, but less complicated than, that of thetechnical writer A.The technical writer A holds a Bachelor ofScience degree in mechanical engineering after 2 years' study atPratt Institute.12He also studied writing and calculus for 2 yearsat the University of Pittsburgh night school, and has taken 1 semesterof law and psychology.Of the three technical writers B, 1 holds adegree in journalismand hasdone somework as a chemical analyst, 1holds a degree in "writing," and 1 has studied electrical engineeringat the University of Pittsburgh for 21/2 years.All but 1 of the 4have completed the Employer's 15-month course in pneumatic engi-neering.It thus appears that the knowledge required of these em-ployees, some of whom had little or no prior educational experiencein engineering,may be acquired by the intensive study of pneumaticengineering,pertinent to the Employer's business, rather than knowl-edgeof anadvanced type in a field ofscienceor learning customarily9 The record reveals that 8 to 9 years of night study would normally be required for adegree from Carnegie Instituteof Technology.10 SeeAlptine Trading Co.,et at.,77NLRB766, 767-768.u Ibsd.12The record reveals that,although 4 years' study is presently required for a degreefrom the Pratt Institute,only 2 years were needed in 1926, when this employee wasgraduated. 640DECISIONS OF NATIONAL LABOR RELATIONSBOARD0acquired by a prolonged course of specialized instruction and studyin aninstitution of higher learningNor does it appear that thetraining or experience required for their work is equivalent to thatrequired for the attainment of engineering degreesAccordingly,we find that these employees are not professionals and shall excludethem from the unit 13The layout designers make and check layout anddiagrammatic drawings of equipment, devices, and systems from ver-bal and written directionsTheir work is quite similar to that per-formed by the design engineers BNone of the four layout designershas a college degreeTwo have completed 4 years of study at theWestinghouse Technical Night School, and 1 has completed3 semes-ters thereThe fourth has a certificate in mechanical drafting fromCarnegie Tech's Evening DivisionAlthough these employees arehighly skilled and have had long experience, we find that they aretechnical rather than professional employees.Accordingly, we shallexclude them from the unit 14Technical SpecialistThe seven technical specialists work with thetest engineers performing test and developmental workA collegedegree is not required for this job, experience, however, is a pre-requisiteOf the 7 employees in this classification, none has a degreeand only 1 has had some college trainingMost have received theirtraining above the high school level from the Westinghouse TechnicalNight School or from various engineering schools in and around thePittsburgh areaWe find that these employees, like the layout design-ers, are highly skilled technicians rather than professional employeesWe shall exclude themArtist A:There is one artist A, whose job involves normal com-mercial art, chiefly the illustration of sales and promotion circularsAfter his graduation from high school, he attended 2 art schools, 1for 22 months and 1 for about 2 yearsWe find that he is not aprofessional employee and shall exclude hun from the unit 15Tool Standards EngineersThe tool standards engineers keepabreast of developments in cutting tools and abrasives, run tests ontools, and try to standardize tools for interchangeability throughoutthe plantThe two incumbents have worked for the Employer since1937.In addition to their high school education, one has taken 1%years of night school mathematics, the other has studied at the West-inghouse Technical Night School for 21/2 years and is presently takinga technical correspondence courseWe find that they are not pro-fessional employees and shall exclude them from the unit isSeeWestinghouse Eleetr1c Corporation,89 NLRB, 8, 3014WestinghouseAar BrakeCompany, Union Switch A Signal Dvvss,on,119 NLRB 1391'yWestinghouseAar BrakeCompany, Union Switch,& SignalDsveswon,119 NLRB 1391,Koopman Neumer,88 NLRB 61216 Brady Aviation Corporatwn, supra PACIFIC STATES STEEL CORPORATION641-Accordingly, we find that all professional employees at the Employ-er's Air Brake Division and Industrial Products Division at Wilmer-ding,Pennsylvania, including design engineers A and B, testengineers A and B, staff engineers, junior engineers, and chemists A,but excluding all other employees," artists A, equipment planningengineers, plant engineers, tool standards engineers, metallurgist A,foundry metallurgists, technical writers A and B, layout designers,technical specialists, service engineers A and B, sales engineers Aand B, patent attorneys A and B, nurses, and supervisors as defined inthe Act constitute a unit appropriate, for the purposes of collectivebargaining within the meaning of section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]17 At present,the Employer has no incumbents in the classifications of accountant,metallurgist B, chemist B, and instrument engineerThese positions have been vacantfor some time and it is doubtful if they will be filled in the near future.We therefore donot make specific findings as to the above four classifications at this time.Pacific States Steel CorporationandOperating Engineers LocalUnion No.3, IUOE,AFL-CIO,Petitioner.Case No. f0-RC-8519.August 26, 1958'DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul A. Cassady, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in thiscase, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.1 At the hearing the Intervenor moved to dismissthe petitionupon the groundthat theease presents a jurisdictional dispute notproperlyresolvable in a representation proceed-ing.The Employer also moved to dismissthe petitioncontending that theGeneral BoxCompanydoctrine (82 NLRB 678) does not justifydirecting an election.We find nomerit in either of the motions.The issue in this proceeding relates to the composition ofa unit soughtby the Petitionerand is not a jurisdictional dispute in the statutory sense.The Petitionerhas never been certified as bargainingrepresentative althoughfor manyyears it has been recognized as the representative of crane operators,locomotive, engineers,and switchmen.The Petitioneriswilling to go to anelectionfor such a unit and theEmployer does not dispute its appropriateness..In these circumstances,we find that aquestion concerning representation exists under the holding in theGeneral'Boxcase.121 NLRB No. 79.487926-59-vol. 121--42